                         THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                           CIVIL ACTION NO. 5:20-CV-00155-D

                                                    )
 CHRISTINA COLEMAN,                                 )
                                                    )
                        Plaintiff,                  )
                                                    )
                        v.                          )            ORDER GRANTING
                                                    )         CONSENT MOTION TO STAY
 THE SHAW UNIVERSITY,                               )              PROCEEDINGS
                                                    )
        Defendant.                                  )
________________                                    )

       Upon consideration of the Consent Motion to Stay Proceedings filed in this Court on May 20,

2020 by Plaintiff Christina Coleman, and for good cause show, Plaintiffs Motion is hereby

GRANTED.

       It is further ORDERED that all activity in this case, including the time for Defendant to

respond to Plaintiffs Complaint, discovery, or any conferences be STAYED until Plaintiff notifies

the Court that Plaintiffs currently pending charge of discrimination pending before the Equal

Employment Opportunity Commission ("EEOC"), EEOC Charge No. 433-2020-00336 has been

resolved. Plaintiff shall provide such notice to the Court within two (2) days of receiving notice from

the EEOC. Plaintiff shall then have fourteen (14) days to file her amended pleading as a matter of

course. Defendant shall have thirty (30) days to file a response to Plaintiffs Amended Complaint.



         SO ORDERED, this the        '2J. day of May, 2020.




                                                 United States District Judge




          Case 5:20-cv-00155-D Document 12 Filed 05/26/20 Page 1 of 1
